                Case 2:19-cv-01306-RAJ Document 13 Filed 05/21/20 Page 1 of 3




1
2                                                       HONORABLE RICHARD A. JONES
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
11
     CARPENTERS HEALTH AND SECURITY
12   TRUST OF WESTERN WASHINGTON;
     CARPENTERS RETIREMENT TRUST OF
13   WESTERN WASHINGTON;                              Case No. 19-cv-01306-RAJ
     CARPENTERS-EMPLOYERS VACATION
14   TRUST OF WESTERN WASHINGTON; and                 ORDER DENYING MOTION
     CARPENTERS-EMPLOYERS                             FOR DEFAULT JUDGMENT
15   APPRENTICESHIP AND TRAINING
     TRUST FUND OF WASHINGTON-IDAHO,
16
                   Plaintiffs,
17
           v.
18
     SPECTRUM SPECIALTY BUILDERS, INC.,
19   a Washington corporation; and DANIEL
     PRIDEMORE, an individual,
20
                   Defendants.
21
22
           This matter is before the Court on Plaintiffs’ motion for default judgment against
23
     Defendants Spectrum Specialty Builders, Inc. (“Spectrum”) and Daniel Pridemore. Dkt.
24
     # 10. On August 22, 2019, Spectrum and Mr. Pridemore were both served with a
25
     summons and copy of the complaint. Dkt. ## 5, 6. Defendants did not appear or
26
     otherwise respond. On September 18, 2019, the Court entered an order of default against
27
     ORDER – 1
28
              Case 2:19-cv-01306-RAJ Document 13 Filed 05/21/20 Page 2 of 3




1    both Defendants. Dkt. # 9. Plaintiffs now move for default judgment. For the following
2    reasons, the Court DENIES the motion without prejudice.
3           At the default judgment stage, the court presumes all well-pleaded factual
4    allegations are true, except those related to damages. TeleVideo Sys., Inc. v. Heidenthal,
5    826 F.2d 915, 917–18 (9th Cir. 1987); see also Fair House. of Marin v. Combs, 285 F.3d
6    899, 906 (9th Cir. 2002). But defaulting defendants are not “held to admit facts that are
7    not well-pleaded or to admit conclusions of law.” DIRECTV, Inc. v. Hoa Huynh, 503
8    F.3d 847, 854 (9th Cir. 2007). Simply parroting the language of a statute, for example,
9    provides only legal conclusions, which are not admitted by default. Id. Where the facts
10   establish a defendant’s liability, the Court has discretion, not an obligation, to enter a
11   default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). The plaintiff
12   must submit evidence supporting a claim for a particular sum of damages. TeleVideo
13   Sys., 826 F.2d at 917-18; see also Fed. R. Civ. P. 55(b)(2)(B). If the plaintiff cannot
14   prove that the sum it seeks is “a liquidated sum or capable of mathematical calculation,”
15   the Court must hold a hearing or otherwise ensure that the damage award is appropriate.
16   Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981).
17          With respect to the claims against Mr. Pridemore, Plaintiffs’ motion leaves much
18   to be desired. Plaintiffs assert two claims against Mr. Pridemore personally for breach of
19   fiduciary duty and conversion. Dkt. # 1 at ¶¶ 4.7–4.15. And yet Plaintiffs’ motion for
20   default judgment barely addresses these claims, asserting in conclusory fashion that Mr.
21   Pridemore is liable, without reference to the relevant statutes, case law, or the supporting
22   factual allegations. See Dkt. # 10 at 9. As this Court previously explained to Plaintiffs,
23   this is insufficient. See Carpenters Health & Security Trust of W. Wash. v. GHL
24   Architectural Millwork, LLC, No. 2:19-cv-01030-RAJ (W.D. Wash. May 11, 2020) (Dkt.
25   # 14). On this record, the Court simply cannot conclude that Mr. Pridemore should be
26   held personally liable for Plaintiffs’ damages related to withheld vacation contributions
27
     ORDER – 2
28
              Case 2:19-cv-01306-RAJ Document 13 Filed 05/21/20 Page 3 of 3




1    and dues.
2           Although courts have discretion to enter default judgment as to fewer than all
3    defendants, the general rule is that a judgment should not be entered against a defaulting
4    party who is alleged to be jointly liable, until the matter has been adjudicated with regard
5    to all defendants. See Fed. R. Civ. P. 54(b); see also Frow v. De La Vega, 552, 82 U.S.
6    552, 554 (1872). Accordingly, the Court declines to enter default judgment against either
7    defendant at this point in time. Plaintiffs’ motion for default judgment is DENIED
8    without prejudice to refiling. Dkt. # 10. Any renewed motion should state the elements
9    of each cause of action and how the specific factual allegations support each claim
10   against each defendant.
11          Dated this 21st day of May, 2020.
12
13
14
                                                       A
                                                       The Honorable Richard A. Jones
15                                                     United States District Judge
16
17                                                     ____________________________

18
19
20
21
22
23
24
25
26
27
     ORDER – 3
28
